COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-441-CV
 
 
VICKI PRESLEY, AS NEXT FRIEND 
OF SHAWN DAVIS,
DECEASED                                              APPELLANT
 
                                                   V.
 
REPUBLIC ENERGY DRILLING, L.L.C.                                         APPELLEE
 
                                              ------------
 
           FROM
THE 153RD DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 




Vicki Presley, as next friend
of Shawn Davis, deceased, is attempting to appeal the trial court=s order dismissing with prejudice all of Presley=s claims against Republic Energy Drilling, L.L.C.  Although the trial court=s order in this case states that it Ais a final judgment and is appealable,@ the order does not dispose of Presley=s claims against Louis Goodman and Teddy Garland or purport to do
so.  Further, the trial court has not
signed a severance order.  Where, as
here, there has not been a conventional trial on the merits, an order or
judgment is not final for purposes of appeal unless it actually disposes of
every pending claim and party or clearly and unequivocally states that it
finally disposes of all claims and parties.[2]   Accordingly, the order is not final for
purposes of appeal.  Therefore, we
dismiss the appeal for want of jurisdiction.[3]  
PER CURIAM
PANEL D: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
DELIVERED:  April 5, 2007
 
 
 
 
 
 
 
 
 




[1]See Tex. R. App. P. 47.4.


[2]See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001).


[3]See Tex. R. App. P. 43.2(f).  On December 1, 2006, we notified Presley of
our concern that we lack jurisdiction over the appeal and informed her that the
appeal was subject to dismissal unless, by December 11, 2006, a response was
filed showing grounds for continuing the appeal.  No response has been filed.